UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6353



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ABDULA F. GORDON, a/k/a     Bee,   a/k/a   Ricky
Gordons, a/k/a Rass,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-91-118-JH, CA-95-70-HNM)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdula F. Gordon, Appellant Pro Se. Bonnie S. Greenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Gordon, Nos. CR-91-118-JH; CA-95-70-HNM (D.
Md. Jan. 12, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). Additionally, we deny

Appellant's motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2